


Exhibit 10.3


EMPLOYEE RESTRICTED STOCK GRANT AGREEMENT
PURSUANT TO THE TERMS OF THE
METROPCS COMMUNICATIONS, INC.
2010 EQUITY INCENTIVE COMPENSATION PLAN


THIS EMPLOYEE RESTRICTED STOCK GRANT AGREEMENT (this “Agreement”), effective as
of ________ (the “Grant Date”), is by and between MetroPCS Communications, Inc.,
a Delaware corporation (the “Company”), and [First Name, Middle Name, and Last
Name] (the “Grantee”).
1.Grant of Restricted Stock.


(a)The Company grants to Grantee ____________ restricted shares (“Restricted
Stock”) of the Company's common stock, par value $0.0001 per share (the “Common
Stock”), with a grant date effective as of the Grant Date specified above.


(b)The Restricted Stock is granted pursuant to, and implemented in part by, the
MetroPCS Communications, Inc. 2010 Equity Incentive Compensation Plan, as it may
be further amended and in effect from time to time (the “2010 Plan”), and is
subject to the provisions of the 2010 Plan, which is incorporated by reference
into and made a part of this Agreement in its entirety, and administrative
interpretations thereunder, if any, adopted by the Company's Compensation
Committee, as well as the provisions of this Agreement.


(c)The Restricted Stock, on and after the Grant Date, unless and until such
Restricted Stock is forfeited to or cancelled by the Company, will have all of
the rights and privileges of a holder of Common Stock of record of the Company
with respect to such Restricted Stock, including all voting and dividend rights,
stock split rights, and other rights and privileges available under the
Company's Certificate of Incorporation, Bylaws, and applicable law, and will be
subject only to such restrictions as are applicable to the Restricted Stock
under this Agreement, including Section 6(e) hereof, and under the 2010 Plan.
 
(d)By acceptance of this Restricted Stock, Grantee agrees to be bound by all the
terms, conditions, and limitations of both this Agreement and the 2010 Plan, as
implemented by this Agreement. In the event of a conflict between this Agreement
and the 2010 Plan, the 2010 Plan shall control.


(e)All capitalized terms have the meanings set forth in the 2010 Plan unless
otherwise specifically provided in this Agreement. All references to specified
“Sections” pertain to sections of this Agreement unless otherwise provided.


2.Vesting.


(a)Vesting of the Restricted Stock shall be measured from the Grant Date (the
“Vesting Commencement Date”).


(b)Unless accelerated as provided in Section 4 of this Agreement, the Restricted
Stock subject to this Agreement shall vest as set forth below. Notwithstanding
anything in this Agreement to the contrary, no portion of the Restricted Stock
will vest after Grantee's cessation of service with the Company. Partial shares
of Restricted Stock will not vest.






--------------------------------------------------------------------------------




The Restricted Stock shall vest in installments in accordance with the following
schedule:
Vesting Dates
Percentage of Restricted Stock
Vested on Such Vesting Date
Vesting Commencement Date
—%
12-month anniversary of Vesting Commencement Date
25%
Following the 12-month anniversary of the Vesting Commencement Date, each
quarterly anniversary of the Vesting Commencement Date for 12 successive
quarters
6.25%



(c)Except as provided in Section 8(a) hereof, the Restricted Stock may be sold,
transferred, alienated, pledged or hypothecated only to the extent that, and
only after, the Restricted Stock has vested. The Restricted Stock is also
restricted in the sense that the Restricted Stock may be forfeited to the
Company; in the event that the Restricted Stock is forfeited to the Company as
provided in Section 3 of this Agreement, the Company shall have the right to
deliver the Restricted Stock to the Company's transfer agent for, at the
Company's election, cancellation or transfer to the Company. The Restricted
Stock will become fully vested, transferable, and saleable upon the occurrence
of a Change of Control as provided in Section 4.


3.Termination of Employment; Retirement; Death; Disability.


(a)Upon a termination of Grantee's employment for Retirement, death or
Disability, or for any other reason, the Grantee's rights to the Restricted
Stock will be governed by the terms of Section 10.11 of the 2010 Plan, including
that upon a termination of Grantee's employment for death, Retirement or
Disability, or for any other reason, (i) all unvested shares of Restricted Stock
will be immediately forfeited to the Company and (ii) Grantee will retain
ownership of all vested shares of Restricted Stock.
 
(b)Notwithstanding any provision herein to the contrary, in the event that any
inconsistency between this Section 3 and any employment agreement entered into
by and between Grantee and the Company, the terms of the employment agreement
will control.


(c)Notwithstanding any provision herein to the contrary, the vesting of
Restricted Stock for a Grantee who is on military, sick leave or other bona fide
leave of absence will be governed by Section 1.6 of the 2010 Plan.


4.Change of Control.


(a)Notwithstanding the vesting schedule noted above in Section 2, in the event
that a Change of Control occurs, as defined in Section 1.2 of the 2010 Plan, as
provided in Section 10.12(a) of the 2010 Plan all restrictions and conditions on
the Restricted Stock then outstanding shall be deemed satisfied in full, and any
restriction period or other limitations on payment in full with respect to the
Restricted Stock shall be deemed to have expired as of the date of the Change of
Control, and the Restricted Stock shall become fully vested, transferable, and
saleable.






--------------------------------------------------------------------------------




(b)If approved by the Board prior to or within thirty (30) days after such time
as a Change in Control shall be deemed to have occurred, the Board shall have
the right for a forty-five (45) day period beginning on the date the Change in
Control is deemed to have occurred to require Grantee to transfer and deliver to
the Company all Restricted Stock previously granted to Grantee in exchange for
an amount equal to the “cash value” (defined below) of the Restricted Stock.
Such right shall be exercised by written notice to the Grantee. The cash value
of the Restricted Stock shall equal the sum of (i) all cash to which the Grantee
would be entitled upon settlement of the Restricted Stock which is a Full Value
Award (determined by reference to the applicable Change of Control transactions
described below in (A) - (E) of this Subsection) and (ii) in the case of any
Restricted Stock that is not a Full Value Award, the excess of the “market
value” (determined by reference to the applicable Change of Control transactions
described below in (A) - (E)) per share over the exercise price, if any,
multiplied by the number of shares subject to such Restricted Stock. For
purposes of the preceding sentence, the “cash value” due to the Grantee or the
“market value” per share shall be determined according to one of the following
clauses, whichever is determined by the Committee to be most applicable to the
Change in Control in question: (A) the price per share of Common Stock offered
to holders of Common Stock in any merger or consolidation; (B) the per share
Fair Market Value of the Common Stock immediately before the Change in Control
without regard to assets sold in the Change in Control and assuming the Company
has received the consideration paid for the assets in the case of a sale of the
assets; (C) the average of the Fair Market Value per share of Common Stock on
each of the five (5) trading days immediately following the date a Change in
Control is deemed to have occurred, (D) the price per share offered to holders
of Common Stock in any tender offer or exchange offer whereby a Change in
Control takes place; or (E) if such Change in Control occurs other than pursuant
to a transaction described in clauses (A), (B), (C), or (D) above, the Fair
Market Value per share of the shares that may otherwise be obtained with respect
to such Restricted Stock or to which such Restricted Stock track, as determined
by the Committee as of the date determined by the Committee to be the date of
cancellation and surrender of such Restricted Stock. The amount payable to the
Grantee by the Company shall be in cash or by certified check and shall be
reduced by any taxes required to be withheld. In the event that the
consideration offered to holders of the Company's Common Stock as a result of a
Change of Control consists of anything other than cash, the Committee shall
determine the fair cash equivalent of the portion of the consideration offered
which is other than cash and such determination shall be binding on the Grantee
to the extent applicable to the Restricted Stock held by such Grantee.


5.Reorganization of Company and Subsidiaries. The existence of the Restricted
Stock will not affect in any way the right or power of the Company or its
stockholders to make or authorize any or all adjustments, recapitalizations,
reorganizations or other changes in the Company's capital structure or its
business, or any merger or consolidation of the Company or any issue of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Shares
or the rights thereof, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.


6.Certain Restrictions.


(a)The Committee, in its sole discretion, may issue a separate certificate for
the Restricted Stock subject to the restrictions applicable to the Restricted
Stock, which certificate will contain an appropriate legend describing such
restrictions, and/or may establish an escrow or other custodial arrangement for
holding of the certificate by a person (other than Grantee) selected by the
Committee. The Grantee may be required to execute a stock power endorsed in
blank until such time as the restrictions on the Restricted Stock have lapsed.






--------------------------------------------------------------------------------




(b)By accepting the Restricted Stock, Grantee agrees that at the time of receipt
the Restricted Stock may not be covered by an effective registration statement
filed under the Securities Act of 1933, as amended (the “Act”), in which case
Grantee will acquire the Restricted Stock for Grantee's own account and without
a view to resell or distribute in violation of the Act or any other securities
law, and upon any such acquisition, Grantee will enter into such written
representations, warranties and agreements as the Company may reasonably require
in order to comply with the Act or any other securities law or with this
Agreement. Grantee agrees that Company shall not be obligated to take any
affirmative action in order to cause the issuance or transfer of Restricted
Stock hereunder to comply with any law, rule or regulation that applies to the
Restricted Stock.


(c)By accepting the Restricted Stock, Grantee agrees to comply with any
applicable restrictions imposed by the Act, including restrictions imposed by
Rule 144 as promulgated under the Act, as amended from time to time.


(d)By accepting the Restricted Stock, Grantee agrees to comply with the
Company's Policy on the Prevention of Insider Trading and Misuse of Confidential
Information of MetroPCS Communications, Inc. and its Subsidiaries (the “Insider
Trading Policy”) with respect to dispositions of the Restricted Stock, as in
effect from time to time.


(e)By accepting the Restricted Stock, Grantee acknowledges his or her
understanding and agreement that solely during the period prior to the vesting
of a share of Restricted Stock, (i) each time the holders of Common Stock of
record of the Company are requested to vote on any issue, Grantee shall vote,
and Grantee authorizes the Company to vote, such unvested share of Restricted
Stock “For,” “Against” or “Abstention” in the exact proportion to the “For,”
“Against” or “Abstention” votes that resulted from the applicable vote prior to
taking into consideration the votes of the unvested Restricted Stock; and (ii)
in the event dividends, other than those declared to be extraordinary dividends
(including, but not limited to, extraordinary dividends declared in connection
with a Change of Control (as defined in the aforementioned Plan),
recapitalization or other extraordinary transaction) are declared by the Board,
each such non-extraordinary dividend payment related to such unvested share of
Restricted Stock shall be forfeited to the Company without payment to Grantee.
Notwithstanding anything contained herein to the contrary, (i) such
proportionate voting requirements and non-extraordinary dividend forfeitures
shall lapse immediately on each share of Restricted Stock as it vests in
accordance with Sections 2, 3 or 4 of this Agreement, as applicable, and (ii) in
the event dividends are designated by the Board at the time they are declared by
the Board to constitute extraordinary dividends (including, but not limited to,
extraordinary dividends in connection with a Change of Control, recapitalization
or other extraordinary transaction), such extraordinary dividends on unvested
shares of Restricted Stock shall not be forfeited to the Company and shall be
paid to and may be retained by Grantee.


7.Delivery of Stock. Pursuant to Section 10.5 of the 2010 Plan and subject to
withholding requirements of Article X of the 2010 Plan, at the expiration of the
Restricted Period, the Restricted Stock shall be shown in book entry form (to
the nearest full share) with respect to which the Restriction Period has expired
held by the Grantee free and clear of any restrictions relative to the 2010
Plan. In addition, if requested by the Grantee, the Company will deliver to the
Grantee a stock certificate evidencing the Restricted Stock (to the nearest full
share) with respect to which the Restricted Period has expired without charge to
the Grantee, or his personal representative free of all restrictions under the
2010 Plan. The value of such Restricted Stock shall not bear any interest owing
to the passage of time. Notwithstanding any provision of this Agreement to the
contrary, the issuance of Common Stock will be subject to compliance with all
applicable requirements of federal, state or foreign law with respect to such
securities and with the requirements of any stock exchange or market system upon
which the Common Stock may then be listed.




--------------------------------------------------------------------------------






8.Nontransferability of Unvested Shares.


(a)The unvested Restricted Stock granted pursuant to this document is not
transferable other than in accordance with Section 10.8 of the 2010 Plan.


(b)Upon any such transfer of unvested Restricted Stock, the terms applicable to
the Grantee, including but not limited to Sections 1, 2, 3, 4, 7, and 8 of this
Agreement, will be equally applicable to the transferee.


(c)No right or benefit hereunder will in any manner be liable for or subject to
any debts, contracts, liabilities, or torts of the Grantee or of a subsequent
transferee.


(d)The Committee may also impose on the transferred Restricted Stock additional
terms and conditions deemed necessary or appropriate by the Committee,
including, but not limited to, such written representations, if any, concerning
the holder's intentions with regard to the retention or disposition of the
unvested Restricted Stock being acquired and such written covenants and
agreements, if any, as to the manner of disposal of such unvested Restricted
Stock as, in the opinion of counsel to the Company, may be necessary to ensure
that any disposition by that holder (or in the event of the holder's death, his
legal representatives, heirs, legatees, or distributees) will not involve a
violation of the Act or any similar or superseding statute or statutes, any
other applicable state or federal statute or regulation, or any rule of any
applicable securities exchange or securities association, as then in effect.


(e)Such terms and conditions will be set forth in such documents issued to the
transferee as the Committee may deem appropriate.


(f)The Committee may establish procedures pursuant to which such assignments
will be accomplished.


9.Amendment and Termination. Neither the Board nor the Committee may terminate
the Restricted Stock without the written consent of the Grantee, and no
amendment or termination of the Restricted Stock may adversely affect the
rights, privileges or benefits of the Grantee under this Agreement without the
written consent of the Grantee; provided, however, that the restrictions of this
Section 9 shall not apply to the extent that applicable legal or securities
requirements may so require an action that is otherwise prohibited by this
Section 9.


10.No Guarantee of Employment. The Restricted Stock does not confer on the
Grantee any right with respect to employment or other service with the Company
or any of its Affiliates, nor does it interfere in any way with any right the
Company or any of its Affiliates would otherwise have to terminate Grantee's
employment at any time.


11.Withholding of Taxes. Grantee is liable for any and all taxes, including
withholding taxes, arising out of this grant or the vesting of Restricted Stock
hereunder. Grantee agrees to pay to the Company any federal, state, or local
taxes of any kind required by law to be withheld and remitted by the Company
with respect to the Restricted Stock. The Grantee may satisfy such tax
obligation, in whole or in part, by (i) paying the Company any tax withholding
amounts on or before the Restricted Stock vests, (ii) electing to have the
Company withhold a portion of the Restricted Stock otherwise to be delivered
upon vesting of the Restricted Stock with a Fair Market Value equal to the
amount of such minimum tax withholding, or (iii) delivering to the Company other
shares of common stock of the Company with a Fair Market Value equal




--------------------------------------------------------------------------------




to the amount of such minimum tax withholding. The election, if any, must be
made on or before the date that the amount of tax to be withheld is determined.
If the Grantee does not make such payment to the Company or elect to have the
Company withhold a portion of the Restricted Stock to satisfy such withholding
obligations prior to the date that the amount of tax to be withheld is
determined, the Company shall have the right to withhold from any payment of any
kind otherwise due, or Restricted Stock to be delivered, to the Grantee from the
Company, any federal, state or local taxes of any kind required by law to be
withheld with respect to the award or vesting of the Restricted Stock.


12.No Guarantee or Liability. Neither the Company nor any of its Affiliates nor
the Board or Committee makes any commitment or guarantee that:


(a)any federal or state tax treatment will apply or be available to any person
eligible for the Restricted Stock; or


(b)the Common Stock will not suffer from loss or depreciation.


The Company, its Affiliates, the Board and the Committee shall not be liable for
any act, omission or determination taken or made in good faith with respect to
this Agreement or the Restricted Stock granted hereunder.


13.Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Common Stock or other property to Grantee, or to Grantee's
legal representative, heir, legatee or distributee, in accordance with the
provisions hereof, shall, to the extent thereof, be in full satisfaction of all
claims of such persons hereunder. The Company may require Grantee or Grantee's
legal representative, heir, legatee or distributee, as a condition precedent to
such payment or issuance, to execute a release and receipt therefor in such form
as it shall determine.


14.Notice and Waiver. All notices to the Company required or permitted under
this Agreement must be in writing and personally delivered or sent by mail and
shall be deemed to be delivered on the date on which it is actually received by
the person to whom it is properly addressed or if earlier the date it is sent
via certified United States mail. Any person entitled to notice hereunder may
waive such notice in writing.


15.Confidential Information. As partial consideration for the granting of the
Restricted Stock hereunder, Grantee hereby agrees to keep confidential all
information and knowledge, except that which has been disclosed in any public
filings required by law, that Grantee has relating to the terms and conditions
of this Agreement; provided, however, that such information may be disclosed as
required by law and may be given in confidence to Grantee's spouse and tax and
financial advisors. In the event any breach of this promise comes to the
attention of the Company, it shall take into consideration that breach in
determining whether to recommend the grant of any future similar award to
Grantee, as a factor weighing against the advisability of granting any such
future award to Grantee.


16.Severability. In the event that any provision of the Restricted Stock or this
Agreement is held illegal, invalid or unenforceable for any reason, such
provision will be fully severable, but will not affect the remaining provisions
of the Restricted Stock or this Agreement, and the Restricted Stock and this
Agreement will be construed and enforced as if the illegal, invalid or
unenforceable provision had never been included.






--------------------------------------------------------------------------------




17.Governing Law. The Restricted Stock and this Agreement will be construed in
accordance with the laws of the State of Delaware to the extent federal law does
not supersede and preempt Delaware law. The obligation of the Company to deliver
Common Stock hereunder is subject to all applicable laws and to the approval of
any governmental authority required in connection with the authorization,
issuance, sale or delivery of such Common Stock.


Executed this [Grant Date].
 
 
 
METROPCS COMMUNICATIONS, INC.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ J. Braxton Carter
 
 
 
J. Braxton Carter
CFO & Vice Chairman



You, as the above named Grantee, are not required to take any further action to
accept the terms and conditions of this Agreement. If you, as Grantee, desire to
accept the Agreement for the grant of Restricted Stock, subject to the terms and
provisions hereof and the 2010 Plan and administrative interpretations of such
2010 Plan referred to herein, simply retain a copy of this Agreement for your
records, and you shall be DEEMED to have ACCEPTED the Agreement and you shall be
DEEMED to become a party to such Agreement, being bound to its terms and
conditions. By acceptance, Grantee confirms that the 2010 Plan and the S-8
prospectus for the 2010 Plan have been made available to the Grantee, and that
he or she has read and understands the S-8 prospectus relating to the issuance
of the Restricted Stock granted under the terms and provisions of this Agreement
and Restricted Stock Tax Withholding Acknowledgement delivered in connection
with this Agreement.
If you DO NOT WISH TO ACCEPT this Agreement, you must provide written notice of
your desire to reject the Agreement for the grant of Restricted Stock within
thirty (30) days of the receipt of this Agreement and such written notice must
be signed and dated. Please send such written notice to Stock Plan
Administration, at 2250 Lakeside Blvd., Richardson, Texas, 75082, Attention: Kim
Butzke. Again you must return your written notice of rejection of this Agreement
within 30 days of receipt of this Agreement.




